DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Applicant’s amendment to the title of the specification is acknowledged and accepted by the Examiner.

Status of Claims
This office action is in response to arguments and amendments entered on November 15, 2022 for the patent application 16/913,192 originally filed on June 26, 2020. Claims 1 and 5-18 are amended. Claims 2-5 are cancelled. Claims 1 and 5-18 remain pending. The first office action of September 15, 2022 is fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments to the claims remove means-plus-function limitations. Therefore, the claims will no longer be interpreted under 35 USC 112(f).
Applicant’s amendments to the claims are not sufficient for overcoming the outstanding 35 USC 101 rejections, for reasons set forth below.
Applicant’s amendments are sufficient to overcome the outstanding 35 USC 102 and 35 USC 103 rejections. However, new rejections are applied to the claims under 35 USC 103, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a retrieval system” (i.e. a machine), claim 16 is directed to “a retrieval apparatus” (i.e. a machine), claim 17 is directed to “a retrieval method” (i.e. a process), and claim 18 is directed to “a non-transitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “retrieving potential jobs,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “A retrieval method comprising: 
acquiring physical and mental ability information of a person with disabilities and acquiring job definition information associating job information with required ability information indicating physical and mental ability required for a job; 
deriving deficiency of ability in the physical and mental ability information from the required ability information,
identifying supplementary information for supplementing the deficiency of ability, the supplementary information comprising information on an assist device that supplements the deficiency of ability, the assist devices including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot,
retrieving, as a potential job, the job information associated with the required ability information in a case where the acquired physical and mental ability information and the identified supplementary information are taken into consideration; and 
outputting presentation information based on the potential job and the supplementary information,
wherein the physical and mental ability information is accumulated, and
the physical and mental ability information contains a physical ability evaluation value measured when the person with disabilities has performed training using a training device to restore or maintain his/her physical ability.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer,” “at least one storage device,” “at least one processor,” and “an external database” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “retrieving potential jobs,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer,” “at least one storage device,” “at least one processor,” and “an external database” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2 and 5-15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2 and 5-15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1 and 5-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2009/0281879) in view of Michaelis et al. (hereinafter “Michaelis,” US 2015/0287043), and in further view of Bunn et al. (hereinafter “Bunn,” US 2010/0049095).
Regarding claim 1, and substantially similar limitations in claims 16-18, Pandya discloses a retrieval system comprising: 
at least one storage device that stores instructions and job definition information associating job information with required ability information indicating physical and mental ability required for a job (Pandya [0029], “a job can be divided up into individual tasks, with each task being broken down into elemental parts. Such elemental parts can be objectively described by the physical and/or mental functions associated with each task, such as for example physical movements, weights, and repetitions involved. These elemental parts can be collected into an integrated parsable database and computerized for ease and speed of searching and comparing.”); and
at least one processor configured to execute the instructions (Pandya [0017], “embodiments of the invention comprise a computerized process of steps implementing a suite of utilities providing for an elemental analysis of a job's functions and requirements”) to:
acquire physical and mental ability information of a person with disabilities from an external database (Pandya [0015], “The medical diagnosis, in summary, comprises diagnosing a worker and, for example but not limited to, providing descriptions of the worker's injury and/or condition, providing limitations on physical and/or mental activities, and providing a timeline for recovering from such injury and/or limitations. The physical and/or mental activities can be broken down into specific activities and the limitations attached to such activities.”; also Pandya [0018], “a medical diagnosis utility for creating and using an integrated database of worker injuries, and of injuries to a particular worker… a risk assessment utility for parsing the integrated databases to determine the risk of a worker being inured or re-injured when performing a specific job”); 
derive deficiency of ability in the physical and mental ability information from the required ability information (Pandya [0019], “using a database of workplace injuries or other worker information to assist in determining the necessary criteria for a job”),
…
retrieve, as a potential job, the job information associated with the required ability information in a case where the acquired physical and mental ability information and the identified supplementary information are taken into consideration based on the job definition information (Pandya [0084], “When examining the worker and developing a medical diagnosis, the physician can view still photos, video and metrics regarding the worker's job and thus more accurately determine the amount of weight the worker can carry, or the length of time standing is permitted, or other such work restrictions or allowable actions. The present invention will compare these restrictions with the information worker's job and other jobs in the database, and the system will provide a listing of jobs in descending order of jobs (if any) that satisfy the physician's criteria, to jobs that satisfy most of the physician's criteria, to jobs that satisfy only some of the physician's criteria, and so on.”); and 
output presentation information based on the potential job and the supplementary information (Pandya [0084], “the system will provide a listing of jobs in descending order of jobs (if any) that satisfy the physician's criteria”), and
wherein the physical and mental ability information is accumulated in the external database (Pandya [0091], “After the medical diagnosis is completed, the physician can enter the worker's physical capabilities into the database”; also Pandya claim 5, “a medical diagnosis utility for creating and using an integrated database of worker injuries, and of injuries to a particular worker”), and 
the physical and mental ability information contains a physical ability evaluation value measured when the person with disabilities has performed training using a training device to restore or maintain his/her physical ability (see Pandya Fig. 4, showing physical ability evaluation values diagnosed by a physician; also Pandya [0029], “a worker can undergo a medical diagnosis (a medical check-up) to determine what the worker is capable of”).
Pandya does not explicitly teach identify supplementary information for supplementing the deficiency of ability, the supplementary information comprising information on an assist device that supplements the deficiency of ability.
However, Michaelis discloses identify supplementary information for supplementing the deficiency of ability, the supplementary information comprising information on an assist device that supplements the deficiency of ability (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include identify supplementary information for supplementing the deficiency of ability, the supplementary information comprising information on an assist device that supplements the deficiency of ability, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Pandya in view of Michaelis does not explicitly teach the assist device including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot.
However, Bunn discloses the assist device including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot (Bunn [0078], “The results of these assessments and computations can be used by the expert system to recommend particular mobility aids such as use of canes, walkers and wheel chairs and implementation of remedial programs such as physiotherapy, exercise and strengthening routines, as well as healthcare programs”).
Bunn is analogous to Pandya in view of Michaelis, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis, to include the assist device including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot, as taught by Bunn, in order prevent injuries such as falling (Bunn [0078]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, Pandya does not explicitly teach wherein the at least one storage device further stores supplementary definition information associating each of a plurality of pieces of supplementary information with a supplementary value for improving physical and mental ability, and wherein the at least one processor is further configured to execute the instructions to: identify the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information.
However, Michaelis discloses the at least one storage device further stores supplementary definition information associating each of a plurality of pieces of supplementary information with a supplementary value for improving physical and mental ability, and wherein the at least one processor is further configured to execute the instructions to: identify the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include the at least one storage device further stores supplementary definition information associating each of a plurality of pieces of supplementary information with a supplementary value for improving physical and mental ability, and wherein the at least one processor is further configured to execute the instructions to: identify the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Pandya in view of Michaelis and Bunn discloses that working environment for a job is further associated with the job information in the job definition information, and wherein the at least one processor is further configured to execute the instructions to: retrieve, as the potential job, the job information further associated with the working environment appropriate to the physical and mental ability information (see Pandya Fig. 4, showing considerations of “Location/Project,” “Squeeze,” “Stairs,” “Ladders,” “Overhead,” and “Work in Extreme,” which are all tied to working environment).
Regarding claim 13, Pandya does not explicitly teach wherein the at least one processor is further configured to execute the instructions to: output the presentation information whose disclosure range is varied depending on a receiver of disclosure.
However, Michaelis discloses the at least one processor is further configured to execute the instructions to: output the presentation information whose disclosure range is varied depending on a receiver of disclosure (Michaelis [0069], “The confidential nature of the data and other records can be maintained in accordance with legal requirements by restricted employee access and other security measures. For example, to protect the privacy of employees, the enterprise compliance monitor 104 can provide the names of employees identified as having potential disabilities only to human resources. The enterprise compliance monitor 104 can prepare differing reports regarding compliance.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include the at least one processor is further configured to execute the instructions to: output the presentation information whose disclosure range is varied depending on a receiver of disclosure, as taught by Michaelis, in order to comply with disability-related policies and/or legal requirements (Michaelis [0069]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 15, Pandya in view of Michaelis and Bunn discloses that the at least one processor is further configured to execute the instructions to: when the person with disabilities gains employment in the potential job contained in the presentation information, register record information associating this presentation information with the acquired physical and mental ability information into the storage device, and retrieve the potential job, while also taking the record information into consideration (see Pandya Fig. 3, the process of finding a suitable job 4.5-4.10. Particularly 4.10, “Employed Claims Administrator Enters solution into Unicore”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis and Bunn, and in further view of Rothman (US 2017/0124279).
Regarding claim 5, Pandya in view of Michaelis and Bunn does not explicitly teach that the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability.
However, Rothman discloses the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability (Rothman [0095], “recommendations may be transmitted to the patient 110 and/or one or more recipients 150 in response to the computed values or scores from block 640 crossing a specified (or computed) threshold or in response to the computed values taking on a negative trend, which may indicate an overall decrease in the patient's health outlook. The recommendations may include: sending a nurse or technician to the patient location, recommending a visit to a doctor or laboratory, recommending behavior changes (e.g., more sleep, dietary changes, more exercise), and/or recommending relocating the patient to another facility/location (e.g., discharge to home, nursing home, hospice, hospital admission, readmission, rehabilitation facility, an so forth).”).
Rothman is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability, as taught by Rothman, in order to better evaluate progress (Rothman [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Pandya in view of Michaelis and Bunn does not explicitly teach that the at least one processor is further configured to execute the instructions to: identify a rehabilitation facility that matches the identified rehabilitation details, and output the presentation information to which the rehabilitation facility is added.
However, Rothman discloses the at least one processor is further configured to execute the instructions to: identify a rehabilitation facility that matches the identified rehabilitation details, and output the presentation information to which the rehabilitation facility is added (Rothman [0095], “recommendations may be transmitted to the patient 110 and/or one or more recipients 150 in response to the computed values or scores from block 640 crossing a specified (or computed) threshold or in response to the computed values taking on a negative trend, which may indicate an overall decrease in the patient's health outlook. The recommendations may include: sending a nurse or technician to the patient location, recommending a visit to a doctor or laboratory, recommending behavior changes (e.g., more sleep, dietary changes, more exercise), and/or recommending relocating the patient to another facility/location (e.g., discharge to home, nursing home, hospice, hospital admission, readmission, rehabilitation facility, an so forth).”).
Rothman is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: identify a rehabilitation facility that matches the identified rehabilitation details, and output the presentation information to which the rehabilitation facility is added, as taught by Rothman, in order to better evaluate progress (Rothman [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis and Bunn, and in further view of Ben-Itzhak (US 2017/0250930).
Regarding claim 8, Pandya in view of Michaelis and Bunn does not teach that the at least one processor is further configured to execute the instructions to: further acquire a dialogue history of the person with disabilities with a communication robot, and identify the supplementary information, while also taking the dialogue history into consideration.
However, Ben-Itzhak discloses the at least one processor is further configured to execute the instructions to: further acquire a dialogue history of the person with disabilities with a communication robot, and identify the supplementary information, while also taking the dialogue history into consideration (Ben Itzhak [0068], “having collected the user's responses to the onboarding questions, the Chatbot system generates a user profile for the user. As detailed above, the user profile may be established and expanded based on the user sessions (e.g., conversations with the conversation agent) across multiple interactive communication platforms, the user activity (e.g., user interactions with the content recommendations provided by the Chatbot system, user web-based browsing and consumption histories, etc.). The Chatbot user profile is stored by the Chatbot system in a suitable data store (e.g., the user profile database 132 of FIG. 1) and accessible by the personalized content recommendation system to generate personalized content recommendations to provide to the user in a message via the interactive communication platform”).
Ben-Itzhak is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of recommendation systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: further acquire a dialogue history of the person with disabilities with a communication robot, and identify the supplementary information, while also taking the dialogue history into consideration, as taught by Ben-Itzhak, in order to personalize recommendations (Ben Itzhak [0068]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis and Bunn, and in further view of Dezonno et al. (hereinafter “Dezonno,” US 2006/0147025).
Regarding claim 9, Pandya in view of Michaelis and Bunn does not explicitly teach that the at least one processor is further configured to execute the instructions to: calculate employment costs corresponding to the physical and mental ability information and the potential job, and output the presentation information to which the employment costs are added.
However, Dezonno discloses the at least one processor is further configured to execute the instructions to: calculate employment costs corresponding to the physical and mental ability information and the potential job, and output the presentation information to which the employment costs are added (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model.”).
Dezonno is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: calculate employment costs corresponding to the physical and mental ability information and the potential job, and output the presentation information to which the employment costs are added, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Pandya in view of Michaelis and Bunn does not teach that the at least one processor is further configured to execute the instructions to: further acquire public subsidy information related to employment of people with disabilities, and calculate the employment costs, while also taking the public subsidy information into consideration.
However, Dezonno discloses the at least one processor is further configured to execute the instructions to: further acquire public subsidy information related to employment of people with disabilities, and calculate the employment costs, while also taking the public subsidy information into consideration (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model,” wherein any public subsidies would be a part of cost justifications or resource considerations).
Dezonno is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: further acquire public subsidy information related to employment of people with disabilities, and calculate the employment costs, while also taking the public subsidy information into consideration, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 11, Pandya does not explicitly teach every limitation of wherein the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability, calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and output the presentation information to which the plurality of employment costs are added.
However, Michaelis discloses wherein the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include wherein the at least one processor is further configured to execute the instructions to: identify, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Dezonno discloses calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and output the presentation information to which the plurality of employment costs are added (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model.”).
Dezonno is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and output the presentation information to which the plurality of employment costs are added, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis and Bunn, and in further view of Ban et al. (hereinafter “Ban,” US 2003/0101075).
Regarding claim 14, Pandya in view of Michaelis and Bunn does not explicitly teach that the at least one processor is further configured to execute the instructions to: when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information.
However, Ban discloses the at least one processor is further configured to execute the instructions to: when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information (Ban [0124], “The medical fee bill data is data generated when a medical institution charges the medical insurer concerned some fees for the service rendered to the patient, whereas data on bills issued when a medical-care-related service provider (operator) bills the medical insurer concerned with service provision can be used. Specifically, nursing-care insurance bill data applied in the current nursing-care insurance system is used. Alternatively, accompanied by social security system reorganization, even if there would exist various insurance systems regarding medical care such as nursing-care insurance, medical insurers for the disability, medical insurers for the elderly (such as Medicare), regional medical insurers, and medical insurers for the business occupation, medical fee bill data generation is implemented by using data on bills issued when such service providers bill the medical insurers concerned.”).
Ban is analogous to Pandya in view of Michaelis and Bunn, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis and Bunn, to include the at least one processor is further configured to execute the instructions to: when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information, as taught by Ban, since it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on November 15, 2022 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. §101
The Applicant respectfully argues that the Office Action appears to “focus only on part of the claims, i.e. the computer and the output unit (as formerly claimed). Focusing on certain aspects of the claim does not amount to reading the claim as a whole.”
The Examiner respectfully disagrees. Although the computer and the output unit were scrutinized because they represented the tangible aspects of the invention, the actions performed by the computer and the output unit were also taken into consideration in the 35 USC 101 analysis. However, the actions performed by the computer were found to be analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The actions performed by the computer (as in the amended independent claims) include acquiring information, deriving information, identifying supplementary information, retrieving information, and outputting information. None of these considerations are found to improve the functioning of a computer or any other technology or technical field. Instead, they are steps that can be performed by a human without a computing device.

The Applicant further respectfully argues that “a practical application is being claimed,” in that the specification discloses that “it is difficult to find an appropriate job where the body and mind functions of a person with disabilities are taken into consideration.”
The Examiner respectfully disagrees. The Examiner notes that finding “an appropriate job where the body and mind functions of a person with disabilities are taken into consideration” is an abstract idea, and the Applicant’s invention utilizes a generic computer as a tool for accomplishing the abstract idea. MPEP 2106.04(a)(2)(III)(C) states that “a claim that requires a computer may still recite a mental process.” The MPEP further states that “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” In the present case, the concept can be performed by a human without a computing device, and the concept is performed on a generic computer, and/or in a computer environment, and/or is merely using a computer as a tool to perform the concept.

The Applicant also respectfully argues that “at least one particular machine is recited in claim 1, namely, the various types of assist devices.”
The Examiner respectfully disagrees. The various types of assist devices “including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot” are not positively recited in the claims. Instead, the claims merely recite “supplementary information comprising information on an assist device that supplements the deficiency of ability, the assist device including at least one from among a hearing aid, smartglasses, a walking assist device, a wheelchair, and an assistant robot” (emphasis added). The specific assist devices themselves are not recited in the claims. Instead, only “information on” an assist device is recited in the claims. Information is non-tangible data and is not a particular machine.

Therefore, the 35 USC 101 rejections are maintained.

Rejections under 35 U.S.C. §§ 102 & 103
The Applicant respectfully argues that “claim 1 includes the features ‘acquire physical and mental ability information of a person with disabilities from an external database’ and ‘the physical and mental ability information is accumulated in the external database.’ That is, the physical and mental ability information in claim 1 differs from data manually entered by the user on the input page as in Figure 4 of the cited reference.”
The Examiner respectfully disagrees. Use of databases for storing information is integral to Pandya’s invention. For example, Pandya [0018] discloses “a medical diagnosis utility for creating and using an integrated database of worker injuries, and of injuries to a particular worker… a risk assessment utility for parsing the integrated databases to determine the risk of a worker being inured or re-injured when performing a specific job” (emphasis added). Also, Pandya [0091] discloses, “After the medical diagnosis is completed, the physician can enter the worker's physical capabilities into the database” (emphasis added). That is, the worker’s physical abilities are accumulated in and acquired from databases.

The Applicant further respectfully argues that Pandya does not disclose that the physical ability evaluation value is measured when "the person with disabilities has performed training to restore or maintain his/her physical ability."
The Examiner respectfully disagrees. This statement can be interpreted extremely broadly and may amount to an intended use of the invention. The limitation requires that the physical abilities are diagnosed after the person with disabilities performed training to maintain his or her physical ability. The nature and extent of the training is not clear and may be interpreted as being a minimal amount of movement to maintain physical ability. Also, the requirement that the person must have undergone some level of training prior to evaluation does not appear to be integrated into the invention in any way. It appears to be a form of intended use of the invention.

Therefore, the arguments are not persuasive and the Pandya reference is still found to disclose the above features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715